342 S.W.3d 901 (2011)
Craig JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71954.
Missouri Court of Appeals, Western District.
June 21, 2011.
Rosemary Ellen Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Craig Johnson appeals from the motion court's denial of his 29.15 motion. Johnson contends that his trial counsel was ineffective in failing to object to the fact that Johnson's shackles could be observed by the jury at his jury trial. We affirm. Rule 84.16(b).